Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2008-007
Release Date: 7/4/2008
CC:INTL:B04:JPCowan
POSTN-120680-08
UILC:

1503.04-00

date:

June 25, 2008

to:

Cheryl Claybough
Director, Pre-Filing & Technical Guidance

from:

Associate Chief Counsel (International)

subject:

Dual Consolidated Losses: Application of the Exception to Foreign Use for Certain
Interests in Partnerships or Grantor Trusts
ISSUE
How does the exception to foreign use for certain interests in partnerships or grantor
trusts provided under Treas. Reg. §1.1503(d)-3(c)(4) apply to the scenarios described
below?
SCENARIOS
Presumed Facts
For purposes of the three scenarios described below, unless otherwise indicated, the
following facts are presumed:
i.

1

All dual consolidated losses (DCLs) are subject to Treas. Reg. §§1.1503(d)-1
through -8.1

The IRS and Treasury Department issued regulations under section 1503(d) in March 2007 (“2007
regulations”). T.D. 9315. All references herein are to the 2007 regulations. The 2007 regulations
generally apply to DCLs incurred in taxable years beginning on or after April 18, 2007, although taxpayers
may elect to have the 2007 regulations apply to taxable years beginning on or after January 1, 2007. The
IRS and Treasury Department issued regulations under section 1503(d) in 1992 which generally apply to
DCLs incurred in taxable years beginning before the 2007 regulations apply. T.D. 8434.

POSTN-120680-08
ii.
iii.
iv.

v.

vi.

vii.
viii.
ix.

2

USP is a domestic corporation that files a U.S. income tax return on a calendar
year basis and is the common parent of a consolidated group.
USP owns 100 percent of USS, a domestic corporation that is a member of the
USP consolidated group.
USP owns 100 percent of DEX, a Country X entity subject to Country X tax on its
worldwide income, that is disregarded as an entity separate from its owner for
Federal tax purposes. DEX carries on a business operation in Country X that, if
carried on by a U.S. person, would constitute a foreign branch within the
meaning of Treas. Reg. §1.367(a)-6T(g)(1). USP’s interest in DEX constitutes a
hybrid entity separate unit.2 USP’s indirect interest in the Country X business
operation conducted by DEX constitutes a foreign branch separate unit.3
USS owns 50 percent of HPSX, a Country X entity subject to Country X tax on its
worldwide income. FPY, an unrelated Country Y corporation, owns the remaining
50 percent of HPSX. HPSX is classified as a partnership for U.S. tax purposes
and carries on a business operation in Country X that, if carried on by a U.S.
person, would constitute a foreign branch within the meaning of Treas. Reg.
§1.367(a)-6T(g)(1). USS’s interest in HPSX constitutes a hybrid entity separate
unit.4 USS’s indirect interest in the Country X business operation conducted by
HPSX constitutes a foreign branch separate unit.5
The following four individual separate units owned by USP and USS constitute a
combined separate unit (Combined Separate Unit): USP’s interest in DEX, USP’s
indirect interest in the Country X business operation conducted by DEX, USS’s
interest in HPSX, and USS’s indirect interest in the Country X business operation
conducted by HPSX.6
In year 1, Combined Separate Unit incurred a DCL.
USP made a timely domestic use election under Treas. Reg. §1.1503(d)-6(d) for
the year 1 DCL attributable to Combined Separate Unit.
But for the application of Treas. Reg. §1.1503(d)-3(c)(4)(i) and (ii), there would
be a foreign use of the year 1 DCL in year 2 as a result of FPY’s ownership of an
interest in HPSX and the carry forward of an item of deduction or loss composing
the year 1 DCL.

Scenario 1
At the end of year 2, USS sells half of its 50 percent interest in HPSX to FBZ, a Country
Z corporation. As a result of the sale, USS’s percentage interest in HPSX was reduced
by 50 percent (that is, from 50 percent to 25 percent); however, USP’s and USS’s
percentage interest in the Combined Separate Unit was reduced by less than 10
percent.

2

Treas. Reg. §1.1503(d)-1(b)(4)(i)(B).
Treas. Reg. §1.1503(d)-1(b)(4)(i)(A).
4
Treas. Reg. §1.1503(d)-1(b)(4)(i)(B).
5
Treas. Reg. §1.1503(d)-1(b)(4)(i)(A).
6
Treas. Reg. §1.1503(d)-1(b)(4)(ii).
3

POSTN-120680-08

3

Scenario 2
At the end of year 2, USS sells its entire interest in HPSX to FBZ, a Country Z
corporation. As a result of the sale, USS’s percentage interest in HPSX was reduced by
100 percent (that is, from 50 percent to zero), and USP’s and USS’s percentage interest
in the Combined Separate Unit was reduced by 10 percent or more.
Scenario 3
At the end of year 2, USS and FPY decide to terminate HPSX, and, as a result, HPSX
distributes its property to USS and FPY in liquidation of their partnership interests. After
the liquidation of HPSX, the HPSX assets distributed to USS in liquidation continue to
constitute an individual separate unit that composes the Combined Separate Unit.
APPLICABLE LAW
Subject to certain exceptions, section 1503(d) and the regulations thereunder prevent a
DCL from being made available to offset, directly or indirectly, the income of a domestic
affiliate (domestic use).7 A domestic use occurs in the taxable year when the DCL is
included in the computation of taxable income, even if no tax benefit results from such
inclusion in that year.8 A DCL is a net operating loss of a dual resident corporation or
the net loss attributable to a separate unit.9
A dual resident corporation is a domestic corporation that is subject to an income tax of
a foreign country on its worldwide income or on a residence basis.10 A separate unit
generally means either of the following that is carried on or owned, directly or indirectly,
by a domestic corporation: (1) a business operation outside the United States that, if
carried on by a U.S. person, would constitute a foreign branch within the meaning of
Treas. Reg. §1.367(a)-6T(g)(1) (foreign branch separate unit); and (2) an interest in a
hybrid entity (hybrid entity separate unit).11 A domestic owner generally is a domestic
corporation that has one or more separate units.12 The term “indirectly,” when used in
reference to ownership, means ownership through a partnership, a disregarded entity,
or a grantor trust.13 A hybrid entity means an entity that is not taxable as an association
for Federal tax purposes, but is subject to an income tax of a foreign country as a

7

Treas. Reg. §§1.1503(d)-2 and -4(b).
Treas. Reg. §1.1503(d)-2.
9
Treas. Reg. §1.1503(d)-1(b)(5). See Treas. Reg. §1.1503(d)-5(b)(2) for certain items that are not taken
into account for purposes of determining the income or DCL of a dual resident corporation.
10
Treas. Reg. §1.1503(d)-1(b)(2)(i). The definition of a dual resident corporation also includes certain
foreign insurance companies that make an election to be treated as a domestic corporation pursuant to
section 953(d). Treas. Reg. §1.1503(d)-1(b)(2)(ii).
11
Treas. Reg. §1.1503(d)-1(b)(4)(i).
12
Treas. Reg. §1.1503(d)-1(b)(9).
13
Treas. Reg. §1.1503(d)-1(b)(19).
8

POSTN-120680-08

4

corporation (or otherwise at the entity level) either on its worldwide income or on a
residence basis.14
In general, if a domestic owner, or two or more domestic owners that are members of
the same consolidated group, have two or more separate units (individual separate
units), then all such individual separate units that are located (in the case of a foreign
branch separate unit) or subject to an income tax either on their worldwide income or on
a residence basis (in the case of a hybrid entity separate unit) in the same foreign
country are treated as one separate unit (combined separate unit).15 Unless otherwise
specifically provided, any individual separate unit composing a combined separate unit
loses its character as an individual separate unit.16
A taxpayer may generally use a DCL to offset a domestic affiliate’s income if a timely
domestic use election is made.17 If a domestic use election is timely made and a
triggering event occurs (and no exception applies) during the certification period,18 the
taxpayer must generally recapture and report as gross income the total amount of the
DCL on its U.S. income tax return for the taxable year in which the triggering event
occurs, plus an applicable interest charge.19
One triggering event is the foreign use of a DCL.20 Subject to certain exceptions, a
foreign use of a DCL is deemed to occur when two conditions are satisfied. First, any
portion of a deduction or loss that is taken into account in computing the DCL must be
made available under the income tax laws of a foreign country to offset or reduce,
directly or indirectly, any item that is recognized as income or gain under such laws.21
Second, the item of income described in the prior sentence is, or would be, considered
under U.S. tax principles, to be an item of a foreign corporation, or an item of a direct or
indirect owner of an interest in a hybrid entity, provided the interest is not a separate
unit.22
One of the exceptions to the general definition of foreign use is provided under Treas.
Reg. §1.1503(d)-3(c)(5) and applies to a de minimis reduction of an interest in a
separate unit (“de minimis exception”). The de minimis exception generally provides
that no foreign use shall be considered to occur as a result of an item of deduction or

14

Treas. Reg. §1.1503(d)-1(b)(3).
Treas. Reg. §1.1503(d)-1(b)(4)(ii).
16
Id.
17
Treas. Reg. §1.1503(d)-6(d).
18
The certification period is the period of time up to and including the fifth taxable year following the year
in which the DCL was incurred. Treas. Reg. §1.1503(d)-1(b)(20).
19
Treas. Reg. §1.1503(d)-6(h). A taxpayer may not make a domestic use election if a foreign use
triggering event occurs in the year in which the DCL was incurred, or in any prior year. See Treas. Reg.
§1.1503(d)-6(d)(2).
20
Treas. Reg. §1.1503(d)-6(e)(1)(i).
21
Treas. Reg. §1.1503(d)-3(a)(1).
22
Id. See also Treas. Reg. §1.1503(d)-3(a)(2) for the definition of an indirect foreign use.
15

POSTN-120680-08

5

loss composing the DCL being made available solely as a result of certain reductions in
the domestic owner’s interest in the separate unit.23
The de minimis exception does not apply, however, if the domestic owner’s percentage
interest in the separate unit is reduced by more than a certain amount (“de minimis
limitation”). Under the de minimis limitation, the de minimis exception shall not apply if
the domestic owner’s percentage interest in the separate unit is reduced by either: (1)
10 percent or more during any 12-month period, as determined by reference to the
domestic owner’s interest at the beginning of the 12-month period; or (2) 30 percent or
more, as determined by reference to the domestic owner’s interest at the end of the
taxable year in which the DCL was incurred.24
Treas. Reg. §1.1503(d)-3(c)(4) provides another exception to foreign use for certain
interests in partnerships or grantor trusts (“(c)(4) exception”). The (c)(4) exception
applies to a DCL attributable to an interest in a hybrid entity partnership or a hybrid
entity grantor trust, or to a separate unit owned indirectly through a partnership or
grantor trust.25 Under this exception, a foreign use will not be considered to occur if the
foreign use is solely the result of another person’s ownership of an interest in the
partnership or grantor trust, as applicable, and the allocation or carry forward of an item
of deduction or loss composing the DCL as a result of such ownership.26
The (c)(4) exception to foreign use does not apply if, at any time from the year in which
the DCL is incurred, there is more than a de minimis reduction in the domestic owner’s
percentage interest in the partnership or grantor trust (“(c)(4) limitation”), as described in
Treas. Reg. §1.1503(d)-3(c)(5).27
The (c)(4) exception also applies to a DCL attributable to a combined separate unit that
includes an individual separate unit to which the (c)(4) exception would apply but for the
application of the separate unit combination rule of Treas. Reg. §1.1503(d)-1(b)(4)(ii).28
In such a case, the (c)(4) exception applies to the portion of the DCL of such combined
separate unit attributable to the individual separate unit that is a component of the
combined separate unit.29
For purposes of both the de minimis exception and the (c)(4) exception, a reduction in
interest may result from another person acquiring through a sale, exchange,
contribution, or other means an interest in the foreign branch or hybrid entity.30 In the
case of a hybrid entity partnership or a separate unit all or a portion of which is carried
23

Treas. Reg. §1.1503(d)-3(c)(5).
Treas. Reg. §1.1503(d)-3(c)(5)(ii)(A) and (B).
25
Treas. Reg. §1.1503(d)-3(c)(4)(i).
26
Id.
27
Treas. Reg. §1.1503(d)-3(c)(4)(iii).
28
Treas. Reg. §1.1503(d)-3(c)(4)(ii).
29
Id.
30
Treas. Reg. §1.1503(d)-3(c)(5)(iii).
24

POSTN-120680-08

6

on or owned through a partnership, an interest in such separate unit (or portion of such
separate unit) is determined by reference to the owner’s interest in the profits or the
capital in the separate unit.31
ANALYSIS
Treasury Reg. §1.1503(d)-3(c)(4) contains two operative provisions: the (c)(4) exception
and the (c)(4) limitation. As applicable, the (c)(4) exception prevents what would
otherwise be a foreign use that results from ownership of a separate unit, in whole or in
part, by reason of a partnership interest. The (c)(4) limitation, however, prevents the
application of the (c)(4) exception upon certain reductions in the partnership interest
such that a foreign use will no longer be considered as not occurring. In other words,
the (c)(4) limitation is “an exception to the exception” to foreign use.
Both the (c)(4) exception and the (c)(4) limitation can apply with respect to a separate
unit that is held solely by reason of a partnership interest. For example, they can apply
when the domestic owner holds an interest in a hybrid entity partnership and such
interest constitutes the entire separate unit.32 In such a case, a reduction in the
partnership interest generally results in a corresponding reduction in the separate unit.
Accordingly, the de minimis reduction rule contained in Treas. Reg. §1.1503(d)3(c)(4)(iii) would generally provide the same result without regard to whether it is
applied with respect to the partnership interest or the separate unit. For example, if a
separate unit consists solely of an interest in a hybrid entity partnership, then a tenpercent reduction in the domestic owner’s interest in the hybrid entity partnership will
also result in a ten-percent reduction in the separate unit.
The (c)(4) exception and the (c)(4) limitation also can apply to a separate unit that is
held only in part by reason of a partnership interest. For example, they can apply when
the domestic owner directly holds an individual separate unit and also indirectly holds,
through an interest in a partnership, an individual separate unit, and both individual
separate units comprise a combined separate unit. Treasury Reg. §1.1503(d)-3(c)(4)(ii)
provides how the (c)(4) exception applies in such a case.33 However, there is no rule
that explicitly provides how the (c)(4) limitation applies to a separate unit held only in

31

Id. In the case of an interest in a hybrid entity grantor trust or a separate unit all or a portion of which is
carried on or owned through a grantor trust, an interest in such separate unit (or portion of such separate
unit) is determined by reference to the domestic owner’s share of the assets and liabilities of the separate
unit. Id.
32
The (c)(4) exception and (c)(4) limitation would also apply if the hybrid entity partnership carries on a
business operation constituting a foreign branch separate unit in the same country that subjects the
hybrid entity partnership to an income tax on its worldwide income or on a residence basis, and both the
hybrid entity separate unit and the foreign branch separate unit are combined and constitute the entire
separate unit.
33
Treasury Reg. §1.1503(d)-3(c)(4)(ii) makes clear that the (c)(4) exception only applies to the portion of
the DCL attributable to individual separate units composing the combined separate unit that are held by
reason of the partnership interest (or grantor trust interest).

POSTN-120680-08

7

part by reason of a partnership interest, such as the Combined Separate Unit held by
USP and USS.
In contrast to a separate unit held solely by reason of a partnership interest, when a
separate unit is held only in part by reason of a partnership interest, a reduction in the
interest in the partnership will not correspond to an equal percentage reduction in the
separate unit. For example, in the case of USP and USS, a ten-percent reduction in
USS’s interest in HPSX will not correspond to an equal reduction in the Combined
Separate Unit. In such a case, it must be determined whether the de minimis reduction
rule contained in Treas. Reg. §1.1503(d)-3(c)(4)(iii) is applied based on the percentage
reduction in the partnership interest, or the percentage reduction in the combined
separate unit.
Treasury Reg. §1.1503(d)-3(c)(4)(iii) provides that the (c)(4) limitation applies if “there is
more than a de minimis reduction in the domestic owner’s percentage interest in the
partnership . . .” It further provides that, for this purpose, the de minimis reduction is
determined by reference to the de minimis limitation provided in Treas. Reg.
§1.1503(d)-3(c)(5). The de minimis limitation in Treas. Reg. §1.1503(d)-3(c)(5) applies
to the extent of certain reductions in the percentage interest of the separate unit; it does
not apply based on reductions in the percentage interest in a partnership interest. As a
result of the language specifying a reduction in the partnership interest, along with the
reference to Treas. Reg. §1.1503(d)-3(c)(5), the (c)(4) limitation should be applied
based on a reduction in the percentage interest in the partnership interest, but only to
the extent that the reduction in the partnership interest has the effect of more than a de
minimis reduction in the entire separate unit (which would include other individual
separate units composing a combined separate unit that are not held by reason of the
partnership interest). This interpretation applies the (c)(4) limitation in a manner
consistent with the application of the de minimis limitation, the application of which
depends on the extent of a reduction in the percentage interest in the separate unit.34
CONCLUSIONS
Under the facts of Scenarios 1 and 2, the (c)(4) limitation only applies if the reduction in
USS’s interest in HPSX results in a reduction to USP’s and USS’s percentage interest in
the Combined Separate Unit equal to or greater than 10 percent.
Accordingly, in Scenario 1, because the sale of half of USS’s 50 percent interest in
HPSX resulted in a reduction in USP’s and USS’s percentage interest in the Combined
Separate Unit of less than 10 percent, the (c)(4) limitation does not apply. As a result,
the (c)(4) exception prevents the sale from resulting in a foreign use of the year 1 DCL.
This is the case even though the sale resulted in a 50 percent reduction in USS’s
interest in HPSX.
34

When a combined separate unit is at issue, there is no policy reason to interpret the de minimis
limitation based on the entire combined separate unit, and the (c)(4) limitation based only on the
individual separate units of the combined separate unit that are held by reason of the partnership interest.

POSTN-120680-08

8

In Scenario 2, however, because the sale of USS’s entire interest in HPSX resulted in a
reduction of 10 percent or more in USP’s and USS’s percentage interest in the
Combined Separate Unit, the (c)(4) limitation applies. As a result, the (c)(4) exception
does not prevent the sale from resulting in a foreign use of the year 1 DCL.
Finally, in Scenario 3, because the liquidation of HPSX did not result in a reduction of
USP’s and USS’s percentage interest in the Combined Separate Unit, the (c)(4)
limitation does not apply and the (c)(4) exception prevents the distribution from resulting
in a foreign use of the year 1 DCL. This is the case even though the distribution
resulted in a 100 percent reduction in USS’s interest in HPSX.
CAVEAT
This memorandum only addresses the (c)(4) exception to foreign use. It does not
address other triggering events, or exceptions thereto, that may apply to the
transactions described in Scenarios 1 through 3.
Please call (202) 622-3860 if you have any further questions.

